Name: Commission Regulation (EC) NoÃ 1089/2008 of 5Ã November 2008 amending Regulation (EC) NoÃ 1832/2006 laying down transitional measures in the sugar sector by reason of the accession of Bulgaria and Romania
 Type: Regulation
 Subject Matter: European construction;  Europe;  agricultural structures and production;  agricultural policy
 Date Published: nan

 6.11.2008 EN Official Journal of the European Union L 297/15 COMMISSION REGULATION (EC) No 1089/2008 of 5 November 2008 amending Regulation (EC) No 1832/2006 laying down transitional measures in the sugar sector by reason of the accession of Bulgaria and Romania THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty of Accession of Bulgaria and Romania, Having regard to the Act of Accession of Bulgaria and Romania, and in particular Article 41 and Article 21 thereof in conjunction with point 4 of Section 3(a) of Annex V thereto, Whereas: (1) Section 2 of Chapter II of Commission Regulation (EC) No 1832/2006 (1) lays down provisions dealing with the determination and elimination of surplus quantities of sugar present in Bulgaria and Romania at the date of their accession to the European Union. In particular it sets deadlines for the determination of the surplus sugar quantities, for their elimination and for the proofs of elimination to be provided for by identified operators and/or Bulgaria and Romania. It also fixes reference periods to be used in the calculation of charges for Bulgaria and Romania if surplus quantities are not eliminated. (2) Due to delays in obtaining the necessary information on the surplus quantities in Bulgaria and Romania, as well as the time required for thorough analysis of that information and discussion with the Member States concerned, it has not been possible for the Commission to determine the surplus quantities of sugar by 31 July 2007, as set out for by Article 9(1) of Regulation (EC) No 1832/2006. (3) In order to ensure that Section 2 of Chapter II may be properly applied, the deadlines need to be prolonged. (4) Regulation (EC) No 1832/2006 should therefore be amended accordingly. (5) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for the Common Organisation of Agricultural Markets, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 1832/2006 is amended as follows: 1. in Article 9(1), 31 July 2007 is replaced by 31 December 2008; 2. Article 11 is amended as follows: (a) in paragraph 1, 30 April 2008 is replaced by 30 September 2009; (b) paragraph 3 is amended as follows: (i) 30 April 2008 is replaced by 30 September 2009; (ii) 31 December 2008 is replaced by 31 May 2010; 3. Article 12 is amended as follows: (a) in paragraph 1, 31 July 2008 is replaced by 31 December 2009; (b) in the fourth subparagraph of paragraph 2, 30 April 2008 is replaced by 30 September 2009; 4. Article 13 is amended as follows: (a) in paragraph 1, 31 August 2008 is replaced by 31 January 2010; (b) paragraph 2 is amended as follows: (i) in the first subparagraph, 30 April 2008 is replaced by 30 September 2009; (ii) in the second subparagraph, 31 December 2008 is replaced by 31 May 2010; (iii) in the third subparagraph, 31 October 2008 is replaced by 31 March 2010. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 5 November 2008. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 354, 14.12.2006, p. 8.